Citation Nr: 1125226	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-36 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a left knee hyperextension injury with strain.

2.  Entitlement to service connection for a right ankle sprain.

3.  Entitlement to a higher initial rating for left carpal and cubital tunnel syndrome, evaluated at 0 percent from November 26, 2006, to September 11, 2007, at 10 percent from September 12, 2007, to January 18, 2010, at 100 percent from January 19, 2010, to April 30, 2010, and at 10 percent from May 1, 2010, forward.

4.  Entitlement to a higher initial rating for right carpal and cubital tunnel syndrome, evaluated at 0 percent from November 16, 2006 to September 11, 2007, and at 10 percent from September 12, 2007, forward.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services
ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active service from November 2001 to November 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Honolulu, Hawaii, RO.

On her VA Form 9, the Veteran requested a Board hearing.  The hearing was scheduled for July 13, 2010, at the Tripler Army Medical Center (AMC).  However, in February 2010, she submitted correspondence indicating she no longer wanted a hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  The Board will proceed to a decision.   

FINDINGS OF FACT

1.  The competent and probative evidence weighs against a finding that there are any residuals of the in-service left knee hyperextension injury with strain, or that there is any current left knee disorder that is related to any incident or event in active military service.

2.  The competent and probative evidence weighs against a finding that there are any residuals of the in-service right ankle sprain, or that there is any current right ankle disorder that is related to any incident or event in active military service.

3.  From November 26, 2006, to September 11, 2007, the Veteran's left cubital tunnel syndrome has been characterized by a positive ulnar compression test and a positive Tinel's sign at the ulnar groove, but EMG studies were negative, and there were no sensory or motor deficits or muscle atrophy.

4.  From September 12, 2007, to January 18, 2010, and from May 1, 2010, forward, the Veteran's left cubital tunnel syndrome has been characterized by tenderness over the ulnar nerve at the elbow, paresthesias from the wrist to the elbow, and pain at the elbow ranging in severity from a level of 2 to 4 out of 10; EMG studies were negative and there was no sensory or motor deficits or muscle atrophy present.

5.  From November 26, 2006, to January 18, 2010, and from May 1, 2010, forward, the Veteran's left carpal tunnel syndrome has been characterized by mild symptoms, well-controlled with steroid injections.

6.  From November 26, 2006, to September 11, 2007, the Veteran's right cubital tunnel syndrome has been characterized by a positive ulnar compression test and a positive Tinel's sign at the ulnar groove, but EMG studies were negative, and there were no sensory or motor deficits or muscle atrophy.

7.  From September 12, 2007, forward, the Veteran's right cubital tunnel syndrome has been characterized by tenderness over the ulnar nerve at the elbow, paresthesias from the wrist to the elbow, and pain at the elbow ranging in severity from a level of 2 to 4 out of 10; EMG studies were negative and there was no sensory or motor deficits or muscle atrophy present.

8.  From November 26, 2006, forward, the Veteran's right carpal tunnel syndrome has been characterized by mild symptoms, well-controlled with steroid injections.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

2.  A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

3.  From November 26, 2006, to September 11, 2007, the schedular criteria for an initial compensable evaluation for left cubital tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8616 (2010).

4.  From September 12, 2007, to January 18, 2010, and from May 1, 2010, forward, the schedular criteria for an evaluation in excess of 10 percent for left cubital tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8616 (2010).

5.  The criteria for a separate grant of service connection for left carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

6.  From November 26, 2006, to January 18, 2010, and from May 1, 2010, forward, the criteria for a 10 percent, but no higher, disability evaluation for left carpal tunnel syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8615 (2010).

7.  From November 26, 2006, to September 11, 2007, the schedular criteria for an initial compensable evaluation for right cubital tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8616 (2010).

8.  From September 12, 2007, forward, the schedular criteria for an evaluation in excess of 10 percent for right cubital tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8616 (2010).

9.  The criteria for a separate grant of service connection for right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

10.  From November 26, 2006, forward, the criteria for a 10 percent, but no higher, disability evaluation for right carpal tunnel syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8615 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

The Veteran's increased rating claims arise from her disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to her increased rating claims.

With regard to her service connection claims, in July 2006 the Veteran signed and submitted Notice Acknowledgement in which she acknowledged that VA had provided her notice about the types of evidence needed to substantiate her claim and VA's duty to assist her in substantiating her claim under the VCAA, and that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  A December 2006 letter that accompanied the rating decision describes how VA determines disability ratings and effective dates.

The Board acknowledges that the letter preceding the July 2006 Notice Acknowledgment may not have fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran may not have received Dingess notice until the initial adjudication of the claim, it is clear that she was provided with the opportunity to participate in the processing of her claim so as to render any defect in notice non-prejudicial.  For example, the December 2006 and March 2011 rating decisions, September 2007 SOC, and March 2011 SSOC explained the basis for the RO's action, and the SOC and SSOC provided her with additional 60-day periods to submit more evidence.  In addition, the claim was readjudicated in the September 2007 SOC after proper notice was sent.  Finally, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  Moreover, the Veteran has not identified any evidence which she would have submitted if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), and treatment records from the Dallas VA Medical Center (VAMC) and Tripler AMC.  In addition, the Veteran was afforded VA examinations in August 2006, August 2007, March 2010, and August 2010.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Left Knee

The Veteran first contends that she suffers from residuals of a hyperextension injury to the left knee that occurred during active service.  

Her STRs show that in April 2003, she was walking down steps in her barracks when she missed a step and came down with all her body weight on her extended left leg.  Subsequently, she had pain in the knee for 2 days, and one locking episode.  On physical examination, there was no swelling or bruising.  There was pain with McMurray's test but no catching or crepitus.  The Lachman's, Drawer, and apprehension tests were normal.  There was no swelling, effusion, or ecchymosis.  An X-ray appeared to be within normal limits with no loose bodies.  The doctor assessed left knee pain with a possible meniscus tear.  The Veteran did not want a limited-duty physical profile, and was told to follow up if her symptoms persisted.  

Later that month, she had pain along the medial joint space and an additional locking episode since the initial injury.  There was no improvement with weight-bearing activities.  McMurray's was positive.  Lachman's, varus, valgus, and Drawer tests were negative.  There was no edema or ecchymosis.  The doctor assessed knee pain and a possible meniscus tear or internal derangement.  An MRI was ordered and was normal, however.  

In August 2006, the Veteran was afforded a VA examination, prior to her separation from service.  She reported the 2003 left knee injury and stated that she currently had pain with running at a level of 2 or 3 out of 10 in severity.  If she did not run, there was no pain.  Walking and standing were unlimited.  The last time the knee flared was 3 months prior when she ran.  She did not use any braces, assistive devices, or medications, and she did not miss any time from work.  Moreover, it did not affect her work; it just affected her ability to run.  On physical examination, flexion was to 140 degrees and extension was to 0 degrees, initially and with repetition.  There were no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  Lachman's, Drawer, and McMurray's were negative.  The examiner assessed a stable knee, noting sensation was intact as well as strength, DTRs, and pulses.  The diagnosis was a left knee hyperextension injury with strain.    

The September 2006 separation examination report documents a history of right knee pain, but no left knee problems.

Following separation from service, the first documentation of left knee pain was at the August 2007 VA examination.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  She reported "fluid" in both of her knees secondary to running and walking, as well as increased pain in her patellofemoral compartments.  There were no periods of flare-up, she did not use any braces or assistive devices, and she had not lost any days of work.  Weight-bearing activities were painful, however.  On physical examination, she had a normal gait.  Range of motion was 0 to 140 degrees without pain.  She had no tenderness, effusion, instability to varus and valgus stress, and a negative Lachman's.  She had a negative patella grind test.  There were no additional limitations following repetitive use, and no effect of incoordination, fatigue, weakness, or lack of endurance on the function of the left knee.  

At a March 2010 VA examination for the Veteran's right knee, range of motion of the left knee was 0 to 140 degrees, initially and with repetition.  There were no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  Lachman's, drawer, and McMurray's were negative.  There was no medial or collateral ligament laxity, and no swelling, erythema, or edema.  

There is no other documentation of left knee problems following separation from service.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for residuals of a left knee hyperextension injury with strain.  

First, the greater weight of the probative evidence is against finding that the Veteran has any current residuals from the 2003 knee injury.  The 2003 MRI was normal, and physical examinations in 2006, 2007, and 2010 were also normal.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding would not apply.

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's knee pain is found to be capable of lay observation, and thus her statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show no an episode of left knee pain following an injury in April 2003.  She again reported knee pain when running several years later in August 2006.  However, examination of the knee was normal.  Moreover, the separation examination report did not mention left knee problems.  Following service, there was no documentation of complaints or treatment for left knee pain until the August 2007 VA examination, nearly 1 year after her separation from service.  Again, physical examination was normal.  While she appears to be sincere in her belief as to service connection, in light of these factors, the Veteran's current statements to the effect that she has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly one year following her military discharge is more probative than her current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any current left knee problem to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee hyperextension injury with strain, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Right Ankle

Next, the Veteran contends that she has a current right ankle disorder due to an ankle sprain during active service.  

Her STRs show that she injured her right ankle in November 2002.  She did not have full range of motion.  There was edema, ecchymosis, and tenderness to palpation.  She was unable to bear weight on the ankle.  There was no deformity or swelling.  The doctor assessed an ankle sprain, prescribed pain medication and gave her crutches.  

At the August 2006 VA examination, the Veteran stated that she injured her ankle in November 2003 after she ran eight miles.  She was given a temporary profile, an Ace wrap, and RICE therapy.  Now, she said the pain was intermittent at a level of 2 or 3 out of 10 in severity with running by the first mile.  There was no pain with walking or standing.  She used no assistive devices or medications.  There were no incapacitating episodes, flares, and it did not prevent her from working.  However, it did prevent her from running.  On physical examination, dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, initially and with repetition.  There were no additional limitations in range of motion or joint function following repetition due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no varus or valgus angulation and a normal Achilles alignment.  An X-ray was normal, and the examiner assessed a right ankle sprain.

There is no further documentation of right ankle problems during active service.  Her separation examination report is negative for any complaints of ankle pain.

Following separation from service, the first documentation of ankle problems was at the August 2007 VA examination.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  She said she had pain when wearing dress shoes at work and that there was a "bruised" appearance to her ankle after being on her feet all day.  There were no periods of flare-up, she did not use any braces or assistive devices, and she had not lost any days of work.  Weight-bearing activities were painful.  On physical examination, there was tenderness over the anterior medial deltoid ligament.  There was non-painful range of motion with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  She had a negative drawer.  There were no additional limitations following repetitive use and no effect of incoordination, fatigue, weakness, or lack of endurance on the function of the ankle.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for residuals of a right ankle sprain.  

The evidence weighs against a finding that there is any residual disability secondary to the 2002 in-service ankle sprain.  X-ray of the ankle was normal in 2006, as was physical examination of the ankle.  Moreover, the subsequent 2007 examination of the ankle was normal.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of an ankle sprain.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding would not apply.

In addition, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's ankle pain is found to be capable of lay observation, and thus her statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs confirmed a 2002 ankle injury during active service.  Although the Veteran mentioned ongoing ankle pain when running at the 2006 VA examination, she did not seek any treatment for ankle problems during active service following the initial 2002 injury.  Following service, there was no documentation of treatment for ankle pain other than at the 2007 VA examination, nearly one year after her separation from service.  While she appears to be sincere in her belief as to service connection, in light of these factors, the Veteran's current statements to the effect that she has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for nearly one year following her military discharge is more probative than her current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any current ankle disorder to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle sprain, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

III.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's disabilities have been evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves, found in 38 C.F.R. § 4.124a.  Specifically, she was evaluated under Diagnostic Codes (DCs) 8615 and 8616, which address neuritis of the median and ulnar nerves, respectively.  

Under DC 8615, when the dominant extremity is involved, a 10 percent evaluation is assigned where the neuritis is mild; a 30 percent evaluation is assigned when it is moderate; a 50 percent evaluation is assigned when it is severe; and the highest, 70 percent evaluation is assigned when there is complete paralysis of the median nerve, resulting in the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of the thumb, at right angles to palm, flexion of the wrist weakened, and pain with trophic disturbances.  When the non-dominant side is involved, 10, 20, 40, and 60 percent evaluations are assigned for the conditions listed above, respectively.  

Under DC 8616, when the dominant extremity is involved, a 10 percent evaluation is assigned when the neuritis is mild; a 30 percent evaluation is assigned when it is moderate; a 40 percent evaluation is assigned when it is severe; and the highest, 60 percent evaluation is assigned when there is complete paralysis of the ulnar nerve, resulting in the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in the dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened.  When the non-dominant side is involved, 10, 20, 30, and 50 percent evaluations are assigned for the conditions listed above, respectively.    

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert, 1 Vet. App. at 53 (1990), supra, the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany, 9 Vet. App. at 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Left Carpal and Cubital Tunnel Syndrome

The Veteran, who is right-handed, was granted service connection for left carpal tunnel syndrome and left elbow peripheral ulnar nerve injury in the December 2006 rating decision that is the subject of this appeal.  She was assigned two separate non-compensable evaluations under DCs 8615 and 8616, respectively, described above, made effective from November 26, 2006, the day after she separated from active service.

In a March 2011 rating decision, the RO combined the evaluations for left carpal tunnel syndrome and cubital tunnel syndrome, granting a 10 percent evaluation from September 12, 2007, to January 18, 2010, a temporary 100 percent evaluation from January 19, 2010, to April 30, 2010, and a 10 percent evaluation from May 1, 2010, forward.  

The Veteran began having bilateral wrist pain with numbness and tingling in April 2006.  She also had dorsal wrist pain over the extensor tendons and wrist dorsal median carpals.  The symptoms were worse at night and with increased computer or administrative work.  Range of motion of the wrists was within normal limits with pain at the end of the range.  Median nerve carpal compression test was positive bilaterally with numbness to the first three fingers.  Ulnar nerve compression test was also positive bilaterally.  Carpal tunnel syndrome was assessed, and the Veteran began a physical therapy program.  

In June 2006, she reported one year of intermittent progressive paresthesias, pain, and weakness in both arms.  The paresthesias had progressed from the wrists up to the elbows, and symptoms were worse on the left than on the right.  The pain was a constant dull ache in the wrists.  She had intermittent edema mostly in the left hand that occurred primarily after running.  Phalen's maneuver showed numbness and tingling in the median nerve distribution of both wrists.  A reverse Phalen's test of both wrists was positive.  A carpal compression test of both wrists was positive.  There was no swelling, erythema, malformation, or deformity of the wrists.  There was no tenderness on palpation of the wrist.  All wrist joints had full range of motion, and no pain was elicited by motion of the wrists.  There was no instability of the wrists.  Tinel's sign of the median nerve at the wrist was negative.  However, Tinel's sign of the ulnar nerve at the ulnar groove was positive bilaterally.  Weakness of the fingers of the left hand was observed with mild decreased grip.  No elbow, forearm, or wrist weakness was observed.  The diagnosis was carpal tunnel syndrome.  

At an August 2006 VA examination, the examiner noted that an EMG was negative.  Ultrasound treatment to the wrists had been unsuccessful.  Pain in the wrists was a constant 3 out of 10 in severity.  The pain flared to a 7 out of 10 with activity, alleviated with ice and rest.  During the past 12 months, she had been incapacitated for 3 days, but had never missed any work.  She now iced her wrists twice daily at work and had a split keyboard.  Bilateral grip strength was diminished but worse on the left.  There was positive Tinel and Phalen's bilaterally, diminished strength in the fourth and fifth fingers, and tenderness over the ulnar nerve over the elbow.  Dorsiflexion of the wrists was to 70 degrees, palmar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees, initially and with repetition.  There were no additional limitations due to pain, fatigue, weakness, lack of endurance, or incoordination.  Flexion of the elbows was to 145 degrees, supination to 85 degrees, and pronation to 80 degrees, initially and with repetition.  There were no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner assessed bilateral carpal tunnel syndrome with resultant bilateral wrist numbness and a peripheral ulnar nerve injury.  

At a follow-up visit at the clinic that same month, there was paresthesias in the radial fingers after wearing bilateral braces for 3 months.  There was no atrophy in either wrist.  Thumb opposition was 5 out of 5.  Median and ulnar nerve sensation was intact at 5 millimeters bilaterally.  Tinel's was negative but carpal tunnel compression tests were positive bilaterally.  The doctor assessed bilateral mild carpal tunnel syndrome and recommended steroid injections.  The Veteran responded well to the injections according to the September 2006 separation examination report.  

In January 2007, the Veteran began treatment at the Dallas VAMC and indicated she would like to consider an orthopedic evaluation for surgical intervention, as conservative treatment had only offered temporary relief of her symptoms.  She complained of pain at a level of 8 out of 10 in severity with normal activities of daily living.  

At an August 2007 VA examination, she reported numbness throughout her hands bilaterally, relieved somewhat with steroid injections.  Night splints and Flexeril also provided some relief.  She had difficulty gripping when she was cooking.  Physical examination showed no sensory impairment, no motor impairment, and no muscle atrophy.  Tinel's was positive bilaterally at the cubital tunnels and left wrist.  Phalen's was bilaterally positive at 10 seconds.  The examiner assessed bilateral cubital and carpel tunnel syndrome. 

At a September 2007 VAMC visit, the Veteran reported a worsening of her symptoms, particularly pain in the wrist and elbow.  Sensory examination to light touch was normal.  Motor strength was 5 out of 5 bilaterally at the shoulder and elbow, but she complained of pain in the wrist at the area of origin of the muscles and on finger flexion and extension, she gave way with complaints of pain.  There was a mild deficit in hand strength, but no loss of muscle bulk.  Clinical examination was consistent with forearm, flexor and extensor tendonitis.  Tinel's was positive at the wrists and elbows, and Phalen's was also positive bilaterally.  Studies showed normal bilateral median, ulnar, and radial nerve conduction, as well as a normal screening EMG of the right upper extremity and paraspinal muscles.  

In January 2010, the Veteran underwent a left cubital and carpal tunnel release at the Tripler AMC.  Her surgeon, Dr. D.Y., recommended 3 months of convalescent leave following the surgery.  

The Veteran was afforded another VA examination in March 2010.  She had done well after the surgery on the left, and was doing home stretching exercises.  Pain in the left elbow and wrist were at a level of 3 out of 10.  She had not had surgery on the right because the left had bothered her more.  The pain on the right was a constant 2 out of 10 in severity.  In the evening, she wore a right wrist brace, but the right elbow pad hurt more than it helped.  Typing or writing longer than 20 minutes caused pain in her wrists and elbows.  Grip strength was 4 out of 5 on the left compared with 5 out of 5 on the right.  Tinel's and Phalen's were positive on the right and there was diminished strength on the fourth and fifth right fingers, as well as tenderness over the ulnar nerve at the right elbow.  Dorsiflexion of the bilateral wrists was to 70 degrees, palmar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees, initially and with repetitions.  There were no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  Bilateral elbow flexion was to 145 degrees, supination to 85 degrees, and pronation to 80 degrees, initially and with repetitions.  There were no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner assessed bilateral carpal tunnel syndrome, status post left carpal tunnel release, and bilateral peripheral ulnar nerve injury, status post left cubital tunnel release.  

The Veteran was afforded another VA examination in August 2010.  She continued to have pain in the left hand at a level of 2 or 3 out of 10 in severity.  Her right hand symptoms continued to be less severe than the left.  In the elbows and wrists, she reported constant pain with weakness, stiffness, fatigability, and lack of endurance.  Pain was intermittent in the hands, and there was also weakness, stiffness, fatigability and lack of endurance.  During flare-ups, pain in the elbows, wrists, and hands was at a level of 4 out of 10.  Flare-ups occurred daily and lasted up to an hour.  Flare-ups impaired her ability to perform daily functional activities in that she had to rest.  If not flared-up, however, her wrist and elbow conditions did not impair her daily functional activities.  She stated that she was not currently employed. 

On physical examination, the elbows did not have any edema, ecchymosis, or erythema.  There was mild lateral epicondyle tenderness, but no joint instability or subcutaneous nodules, and she was neurovascularly intact distally.  The wrists also showed no edema, ecchymosis, or erythema.  They were mildly tender, with negative snuffbox tenderness.  Tinel's and Phalen's signs were positive.  The fingers had good capillary refill and sensation.  The elbows had full range of motion with no additional limitation or pain with initial or repeated efforts, and no additional change on repetition due to pain, fatigue, weakness, lack of endurance, or incoordination.  The wrists also had full range of motion with no further limitation or pain with initial or repeated efforts, and no additional change due to pain, fatigue, weakness, lack of endurance, or incoordination on repetition.  Fingers also showed full range of motion with no additional limitations on repetition.  The examiner assessed bilateral carpal and cubital tunnel syndromes.  

A separate neurological examination was also conducted on that date.  The Veteran reported variable paresthesias in her fingers that bothered her while caring for her baby, driving, or typing.  The median and ulnar nerves were involved.  The examiner identified the problem as neuropathy, noting no thenar or hypothenar atrophy in either hand.  There was also no distinct pattern of numbness in either the median or ulnar nerve distributions of either hand.  All of her EMGs had been negative.  The examiner wished to review the most recent EMG of the left arm that was done following her January 2010 surgery, but it was not yet available.  

An examination for post-operative scars on the left arm was also conducted and showed two linear surgical scars: one on the left palm measuring 2.5 by 0.25 centimeters, and one on the left elbow measuring 5.5 centimeters by 1.25 millimeters.  

The Board has first considered the period on appeal from November 26, 2006, to September 11, 2007, during which time a noncompensable evaluation was in place for left carpal and cubital tunnel syndrome.  Based on the foregoing, the Board finds that the weight of the evidence is against an initial compensable evaluation for cubital tunnel syndrome.  However, she is entitled to separate 10 percent evaluation for her left carpal tunnel syndrome, because the evidence demonstrates mild neuritis of the median nerve.    

As stated above, a 10 percent evaluation is assigned under DCs 8615 and 8616 when the neuritis of the median and ulnar nerve, respectively, is mild.  During the rating period from November 26, 2006, to September 11, 2007, the evidence shows treatment primarily for wrist and median nerve problems.  Although there were some signs of ulnar nerve damage, such as a positive Tinel's sign of the ulnar nerve in June 2006, the primary symptoms were in the wrists and involved the median nerve.  Moreover, a 2006 EMG was negative, and cubital tunnel syndrome was not diagnosed until August 2007.  The Veteran had no sensory or motor impairment and no muscle atrophy.  Thus, an increased evaluation is not warranted for cubital tunnel syndrome under this code, as the evidence does not demonstrate mild neuritis of the ulnar nerve.  However, in light of the symptoms and diagnoses with regard to the median nerve (the doctor assessed mild carpal tunnel syndrome in August 2006), the Board finds that a 10 percent evaluation is warranted for left carpal tunnel syndrome.      

Next, the Board has considered the rating periods from September 12, 2007, to January 18, 2010, and from May 1, 2010, forward.  During these periods, the Veteran's left cubital and carpal tunnel syndromes were evaluated at 10 percent.  The Board notes that it need not consider the rating period from January 19, 2010, to April 30, 2010, as a 100 percent evaluation was assigned during that time.  

The Board finds that the evidence weighs against the grant of an evaluation in excess of 10 percent, which reflects mild neuritis, for both cubital and carpal tunnel syndrome during the above periods.  EMG studies continued to be negative despite an increase in symptoms.  Following surgery, her pain in the wrists and elbows was at a level of 4 out of 10 in severity at its worst, and was only that severe for up to an hour a day.  There continued to be no muscular atrophy, and paresthesias was intermittent.  Thus, the evidence does not demonstrate symptoms that can be characterized as moderate with regard to either the cubital or carpal tunnel syndrome, and an increased rating is not warranted under DCs 8615 and 8616 for the periods September 12, 2007, to January 18, 2010, and from May 1, 2010, forward.  

However, the ratings for cubital and carpal tunnel syndromes should be separate, as distinct damage to both the ulnar and median nerves is demonstrated.  Thus, a separate 10 percent evaluation for left carpal tunnel syndrome is granted from September 12, 2007, to January 18, 2010, and from May 1, 2010, forward.  

The Board has considered whether any other diagnostic codes would allow for an increased rating.  However, there is no evidence of damage to any nerves other than the median and ulnar nerves allowing for application of a different diagnostic code.  Moreover, the Board notes that the RO granted service connection for surgical scars to the left palm and elbow in the March 2011 rating decision.  

In addition to the foregoing, the Board has considered whether the Veteran's service-connected left cubital and carpal tunnel syndromes warrant an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, although the Veteran indicated she had to rest when her symptoms of paresthesias and pain flared, there is no indication that she missed work due to these disabilities.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.
  
2.  Right Carpal and Cubital Tunnel Syndrome

The Veteran was granted service connection for right carpal tunnel syndrome and right elbow peripheral ulnar nerve injury in the December 2006 rating decision that is the subject of this appeal.  As with the left side, she was assigned two separate non-compensable evaluations under DCs 8615 and 8616, respectively, described above, made effective from November 26, 2006, the day after she separated from active service.

In a March 2011 rating decision, the RO combined the evaluations for right carpal tunnel syndrome and cubital tunnel syndrome, granting a 10 percent evaluation from September 12, 2007, forward.  

The pertinent medical evidence has been summarized above.  The Board has first considered whether the evidence warrants an initial compensable evaluation for the period from November 26, 2006, to September 11, 2007.    

As above, the next higher 10 percent evaluation is assigned under DCs 8615 and 8616 when the neuritis of the median and ulnar nerve, respectively, is mild.  Based on the evidence, the Board finds that the right carpal tunnel syndrome warrants a 10 percent initial rating, while the evidence weighs against a grant of an initial compensable evaluation for cubital tunnel syndrome.  

As summarized above, during the rating period from November 26, 2006, to September 11, 2007, the evidence shows treatment primarily for wrist and median nerve problems.  Although there were some signs of ulnar nerve damage, such as a positive Tinel's sign of the ulnar nerve in June 2006, the primary symptoms were in the wrists and involved the median nerve.  Moreover, a 2006 EMG was negative, and cubital tunnel syndrome was not diagnosed until August 2007.  The Veteran had no sensory or motor impairment and no muscle atrophy.  Thus, an increased evaluation is not warranted for cubital tunnel syndrome under DC 8616, as the evidence does not demonstrate mild neuritis of the ulnar nerve.  However, in light of the symptoms and diagnoses with regard to the median nerve (the doctor assessed mild carpal tunnel syndrome in August 2006), the Board finds that a 10 percent evaluation is warranted for right carpal tunnel syndrome under DC 8615.

Next, the Board has considered the rating period from September 12, 2007, forward.  During this period, the Veteran's right cubital and carpal tunnel syndromes were evaluated together at 10 percent.    

The Board finds that the evidence weighs against the grant of an evaluation in excess of 10 percent, which reflects mild neuritis, for both cubital and carpal tunnel syndrome during the above periods.  EMG studies continued to be negative despite an increase in symptoms.  In 2010, she reported pain in the left wrists and elbows at a level of 4 out of 10 in severity at its worst, and stated that the symptoms on the right side were less severe than the left.  There continued to be no muscular atrophy, and paresthesias was intermittent.  Thus, the evidence does not demonstrate symptoms that can be characterized as moderate with regard to either the cubital or carpal tunnel syndrome, and an increased rating is not warranted under DCs 8615 and 8616 for the period September 12, 2007, forward.  

However, as above, the ratings for cubital and carpal tunnel syndromes should be separate, as distinct damage to both the ulnar and median nerves is demonstrated.  Thus, a separate 10 percent evaluation for right carpal tunnel syndrome is granted from September 12, 2007, forward.  

The Board has considered whether any other diagnostic codes would allow for an increased rating.  However, there is no evidence of damage to any nerves other than the median and ulnar nerves allowing for application of a different diagnostic code.  Moreover, the Veteran has not had surgery on the right arm, so there are no scars for consideration.  

In addition to the foregoing, the Board has considered whether the Veteran's service-connected right cubital and carpal tunnel syndromes warrant an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating have been described above.

In this case, frequent hospitalization has not been shown.  Further, although the Veteran indicated she had to rest when her symptoms of paresthesias and pain flared, there is no indication that she missed work due to these disabilities.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, supra.  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Service connection for a left knee hyperextension injury with strain is denied.  

Service connection for a right ankle sprain is denied.  


[Continued on Next Page]
From November 26, 2006, to September 11, 2007, entitlement to an initial compensable evaluation for left cubital tunnel syndrome is denied.

From September 12, 2007, to January 18, 2010, and from May 1, 2010, forward, entitlement to an evaluation in excess of 10 percent for left cubital tunnel syndrome is denied.  

From November 26, 2006, to January 18, 2010, and from May 1, 2010, forward, a separate service-connected disability evaluation of 10 percent is granted for left carpal tunnel syndrome, subject to governing criteria applicable to the payment of monetary benefits.

From November 26, 2006, to September 11, 2007, entitlement to an initial compensable evaluation for right cubital tunnel syndrome is denied.

From September 12, 2007, forward, entitlement to an evaluation in excess of 10 percent for right cubital tunnel syndrome is denied.  

From November 26, 2006, forward, a separate service-connected disability evaluation of 10 percent is granted for right carpal tunnel syndrome, subject to governing criteria applicable to the payment of monetary benefits.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


